January 31, 2013 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 RE: Provident Mutual Funds, Inc. Ladies and Gentlemen: We represent Provident Mutual Funds, Inc. (the “Company”) in connection with its filing of Post- Effective Amendment No. 39 (the “Post-Effective Amendment”) to the Company’s Registration Statement (Registration Nos. 33-06836; 811-04722) on Form N-1A under the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940.The Post-Effective Amendment is being filed pursuant to Rule 485(b) under the Securities Act. We have reviewed the Post-Effective Amendment and, in accordance with Rule 485(b)(4) under the Securities Act, we hereby represent that the Post-Effective Amendment does not contain disclosures which would render it ineligible to become effective pursuant to Rule 485(b). Very truly yours, GODFREY & KAHN, S.C. /s/ Susan M. Hoaglund Susan M. Hoaglund 9017988_1
